2015 IL App (3d) 130827

                               Opinion filed January 16, 2015
     _____________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                 A.D., 2015

     AMANDA CALABRESE,                                 )       Appeal from the Circuit Court
                                                       )       of the 12th Judicial Circuit,
            Plaintiff-Appellee,                        )       Will County, Illinois.
                                                       )
            v.                                         )       Appeal No. 3-13-0827
                                                       )       Circuit No. 11-L-491
     PABLO LOPEZ BENITEZ,                              )
                                                       )       Honorable Susan T. O'Leary,
            Defendant-Appellant.                       )       Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Presiding Justice McDade and Justice Holdridge concurred in the judgment and opinion.

                                                 OPINION

¶1          A Will County jury awarded plaintiff, Amanda Calabrese, $47,899, after finding that

     defendant, Pablo Lopez Benitez, negligently operated his vehicle and injured plaintiff. Prior to

     trial, the court denied defendant's motion for leave of court to depose plaintiff's expert witness.

     At trial, the court admitted X-ray films into evidence without objection. Defendant had not

     viewed the X-ray films and reports prior to trial. Defendant filed a posttrial motion, alleging

     only that the court erred by admitting X-ray films at trial; the court denied defendant's motion.

¶2          Defendant appeals, claiming the trial court erred by: (1) allowing plaintiff to utilize X-ray

     films during trial; and (2) denying defendant's request to depose plaintiff's treating chiropractor
     prior to trial. Defendant also argues that he is entitled to a new trial due to the trial court's bias.

     For the following reasons, we affirm.

¶3                                             BACKGROUND

¶4          Plaintiff filed a complaint alleging defendant caused her injuries while negligently

     driving his automobile. Prior to trial, defendant served plaintiff with written discovery, including

     interrogatories pursuant to Illinois Supreme Court Rule 213 (eff. Jan. 1, 2007) and requests for

     production pursuant to Illinois Supreme Court Rule 214 (eff. Jan. 1, 1996). Defendant's Rule

     213(f) interrogatories included the following:

                        "5. Did any witnesses at any time prepare any notes,

                    memoranda, summaries or other writings in connection with this

                    matter? If so, (a) identify each such writing; and (b) pursuant to

                    Supreme Court Rule 214, produce legible copies of all such

                    writings.

                        ***

                        7. Identify each treating physician or health care provider

                    known to plaintiff, plaintiff's attorney, or anyone acting on behalf

                    of the plaintiff, who has stated an opinion, directly or indirectly,

                    expressly or impliedly, favorable or unfavorable or neutral,

                    regarding the conduct of any plaintiff, the cause of plaintiff's

                    alleged injuries and/or the prognosis of life expectancy of the

                    person alleged to have been injured. State the opinion of each,

                    dates of treatment and location of treatment."

     Defendant served plaintiff with additional Rule 213 interrogatories, including:



                                                       2
                        "5. With regard to your injuries, state: (c) the name and address

                    of each person and/or laboratory taking any x-ray, MRI and/or

                    other radiological tests of you."

     Defendant's Rule 214 request for production included:

                        "4. All data as to the physical or mental condition of each

                    Plaintiff prior and subsequent to the alleged occurrence ***."

¶5          Plaintiff disclosed that Dr. Dahlager of Bolingbrook Family Chiropractic treated her.

     Plaintiff responded that she planned to call Dahlager, at trial, to testify regarding his treatment

     and interpretation of the various diagnostic studies. Dahlager administered diagnostic studies to

     plaintiff, including X-ray films. Plaintiff produced medical bills and health insurance forms in

     response to defendant's Rule 214 requests.

¶6          In October of 2011, defendant subpoenaed all of plaintiff's medical records from all of

     her disclosed treaters, including Dahlager. Dahlager did not include X-ray films in materials

     produced pursuant to the subpoena.

¶7          During her deposition, plaintiff testified that Dahlager took radiographs of her. On three

     separate occasions, following plaintiff's deposition, defendant subpoenaed plaintiff's records

     from Dahlager. The language of the subpoenas varied, but each: (1) included a request for "any

     and all records and reports"; and (2) specified a noninclusive list consisting of items such as X-

     ray films or other radiological reports. The coversheet accompanying each subpoena instructed

     the facility to produce records "including but not limited to charts, notes, nurses' notes, lab

     reports, correspondence and memoranda regarding the plaintiff." The coversheet also instructed

     the facility to call defendant before duplicating any X-rays. Dahlager neither produced X-ray




                                                        3
       films in response to these requests nor called defendant to discuss duplication of X-ray films.

       Defendant never filed a motion to compel production of the X-ray films and reports.

¶8            Prior to trial, on April 17, 2013, defendant filed a motion requesting leave of the court to

       take the discovery deposition of Dahlager. The court denied defendant's request. On October

       10, 2012, the court ordered defendant to complete depositions of all independent expert

       witnesses on or before December 10, 2012. Moreover, on January 25, 2013, the court entered an

       order stating defendant waived his right to depose plaintiff's independent expert witnesses.

¶9            On the morning of the first day of trial, defendant filed a motion in limine to bar any

       testimony concerning X-ray films or other diagnostic imaging not previously disclosed by

       plaintiff or produced responsive to any subpoena. In response, plaintiff indicated that she did not

       attempt to obtain her X-ray films from Dahlager, but believed Dahlager would bring X-ray films

       with him to court, if any existed. Plaintiff also planned to solicit opinions about the X-ray films

       and reports. The court denied defendant's motion.

¶ 10          Dahlager brought X-ray films with him to trial.         Plaintiff elicited testimony from

       Dahlager concerning the X-ray films and reports; Dahlager used the X-ray films as substantive

       evidence of a spinal injury. At trial, the defendant did not object to the admission of the X-ray

       films or Dahlager's testimony. Plaintiff's counsel moved to admit the X-rays and other exhibits:

                          "MR. CAMELI [plaintiff's attorney]: Your honor, with that I

                      move into — admission of Exhibits 18, 19 and 20.

                          THE COURT: Any objection?

                          MS. SHIMER [defense attorney]: I have not seen them.

                          THE COURT: 18, 19, 20, the x-rays, the bills and the medical

                      records.



                                                       4
                          MR. CAMELI: 18 is the medical records, 19 is the x-rays, 20 is

                      the component of the bill of Dr. Dahlager.

                          MS. SHIMER: No objection to 18 and 19. I would just have an

                      objection to 20. I would like to see it."

¶ 11          The court admitted exhibit No. 20 without objection after defense counsel reviewed the

       document.

¶ 12          The jury returned a verdict in favor of plaintiff. After the trial court entered judgment,

       defendant filed a posttrial motion for a new trial, claiming that the trial court erred in allowing

       plaintiff to use the X-ray films at trial. The court denied defendant's motion.

¶ 13          Defendant appeals.

¶ 14                                               ANALYSIS

¶ 15                             I. Testimony Concerning Undisclosed X-rays

¶ 16          Defendant argues that the trial court abused its discretion by allowing plaintiff to utilize

       X-ray films during trial. Specifically, defendant argues: (1) plaintiff violated the discovery rules

       when neither plaintiff nor plaintiff's expert witness produced the X-ray films; and (2) the court

       should have excluded such evidence to remedy the discovery violation. Plaintiff argues that

       defendant waived the right to object to the use or admission of the X-ray films on appeal;

       defendant did not object to the introduction of the X-ray films at trial. Defendant counters that

       his motion in limine preserved the issue.

¶ 17          Failure to timely object and raise the issue in a posttrial motion results in forfeiture of the

       issue on appeal. People v. Johnson, 218 Ill. 2d 125, 138 (2005) (citing People v. Enoch, 122 Ill.
2d 176, 186 (1988)). A motion in limine does not preserve an issue for review. Simmons v.

       Garces, 198 Ill. 2d 541, 569 (2002) (citing Brown v. Baker, 284 Ill. App. 3d 401, 406 (1996)).



                                                         5
       When the court denies a motion in limine, the party must make an objection at trial to preserve

       the issue on appeal. Simmons, 198 Ill. 2d at 569 (citing Brown, 284 Ill. App. 3d at 406).

¶ 18             Prior to trial, defendant presented the court with a motion in limine to bar the admission

       of X-ray films and testimony concerning any radiographs or other diagnostic imagining.

       Plaintiff responded that she did not attempt to obtain her X-ray films; Dahlager would bring X-

       ray films with him to court. The court denied defendant's motion. During trial, defense counsel

       did not object to the admission the X-ray films or Dahlager's testimony concerning the

       radiographs. To the contrary, defense counsel affirmatively stated "no objection" when plaintiff

       moved to admit the X-ray films. By stating “no objection” to the admission of the radiographs,

       defendant affirmatively abandoned any objection in the motion in limine. Therefore, we find the

       issue waived.

¶ 19                          II. Opportunity to Depose Plaintiff's Treating Physician

¶ 20             Defendant claims that the trial court erred by denying his request to depose plaintiff's

       treating chiropractor. Plaintiff argues that defendant waived this issue, too, by failing to address

       it in a posttrial motion. We agree.

¶ 21             If a party fails to raise an issue in its posttrial motion, the issue is waived on appeal.

       Jackson v. Seib, 372 Ill. App. 3d 1061, 1076 (2007). A posttrial motion must set forth specific

       grounds on which the court erred. Brown v. Decatur Memorial Hospital, 83 Ill. 2d 344, 348

       (1980).

¶ 22             In his posttrial motion, defendant failed to argue that the trial court erred in denying his

       request to depose plaintiff's witness. To the contrary, defendant stated that he made a strategic

       and cost-effective decision not to depose Dahlager. The only reference to the court's denial of

       his motion in defendant's posttrial motion is a footnote simply stating that later defendant filed a



                                                          6
       motion requesting leave of court to depose Dahlager, which the court denied. We find the issue

       waived.

¶ 23                                 III. New Trial Based on Court's Bias

¶ 24          Defendant argues that trial court erred when it denied his posttrial motion due to the fact

       that the trial court exhibited bias when ruling on his motion. The court, says defendant, did not

       agree with the defense strategy and ultimately based its decision on its disagreement. Defendant

       supports his position by highlighting the following statements:

                         "THE COURT: Well, let me just say the jury clearly did not

                      make an error in this case.     You know, this case was—I was

                      actually rather shocked that negligence was not admitted when the

                      plaintiff—when the defendant put—who had just gotten his

                      license, put his vehicle in reverse and backed up without looking

                      and struck a pedestrian in a crosswalk. I mean, I don't know how

                      clear liability could have been. So at any rate. Go ahead. Your

                      [defendant's] response.

                                                     ***

                         *** [A]ssuming that there was error in admitting that [X-ray], I

                      think that the verdict would have been the same. ***

                         That's my—you know, I try a lot of cases, and I have had some

                      large verdicts recently, and sometimes when I see cases where the

                      position that's taken by the defense counsel is such that in my view

                      reasonable people will not agree with it, you're inviting a verdict,




                                                       7
                       and potentially a larger verdict than you might otherwise had your

                       position been more reasonable.

                           I just—frankly, I have to say in this case I don't understand

                       why liability was contested in this case. You know, I told you that.

                       *** I mean, there was no basis that I could imagine that liability

                       was not clear in this case. ***

                           What the jury did was obviously between the 12 of them. That

                       was just my perception. And I, frankly, told you that I thought that

                       that was not a wise decision to proceed with, you know, arguing

                       that there was no negligence in this case because I just couldn’t

                       fathom what possible—how that could not be negligent. ***

                           So to just—I mean, it was probably one of the most clear-cut

                       cases in my hundreds of cases of liability. ***

                           I think that the verdict, whether or not this X-ray was shown to

                       the jury or not, I think would have been the same. That's just my

                       opinion."

¶ 25            Our supreme court addressed the issue of judicial bias in Eychaner v. Gross, 202 Ill. 2d
228 (2002). A trial judge is presumed to be impartial; the party alleging prejudice bears the

       burden to overcome the presumption. Id. at 280. "[T]he party making the charge of prejudice

       must present evidence of prejudicial trial conduct and evidence of the judge's personal bias." Id.

       Personal bias can stem from an extrajudicial source or from facts adduced or events occurring at

       trial. Id. Our supreme court adopted the following statement from the United States Supreme

       Court:



                                                         8
                      " '[O]pinions formed by the judge on the basis of facts introduced

                      or events occurring in the course of the current proceedings, or of

                      prior proceedings, do not constitute a basis for a bias or partiality

                      motion unless they display a deep-seated favoritism or antagonism

                      that would make fair judgment impossible. Thus, judicial remarks

                      during the course of a trial that are critical or disapproving of, or

                      even hostile to, counsel, the parties, or their cases, ordinarily do

                      not support a bias or partiality challenge. They may do so if they

                      reveal an opinion that derives from an extrajudicial source; and

                      they will do so if they reveal such a high degree of favoritism or

                      antagonism as to make fair judgment impossible.' " (Emphases in

                      original.) Id. at 281 (quoting Liteky v. United States, 510 U.S. 540,

                      555 (1994)).

¶ 26          The trial court's statements, which defendant offers as evidence of judicial bias, do not

       display a deep-seated favoritism that would make a fair judgment impossible. Furthermore,

       defendant does not offer any evidence proving that judicial bias stemmed from an outside source.

       To the contrary, the judge based her opinion on specific facts of the current proceeding. The

       judge opined that liability was clear based on the fact that defendant struck a pedestrian when he

       reversed his car without looking. Moreover, the court made such comments after trial; thus, the

       court's statements could not have prejudiced the defense. The court's statements amount to

       nothing more than the trial judge attempting to educate a young attorney on the realities of trial

       practice. Defendant is not entitled to a new trial.

¶ 27                                             CONCLUSION



                                                         9
¶ 28   For the foregoing reasons, the judgment of the circuit court of Will County is affirmed.

¶ 29   Affirmed.




                                               10